Judgment granting judgment in favor of defendants City of New York and Angelo Rodriguez, unanimously reversed, on the law and the facts, and the verdict of the jury, which found the afore-mentioned defendants liable to the plaintiff, is reinstated with $50 costs and disbursements to the appellant. The plaintiff in this action was injured when he was hit by a stray bullet fired in a gun battle involving the defendant Policeman Rodriguez, his partner Jones, and a felon who was attempting to escape from the scene of a robbery. In the main, the case presents two issues of fact to be determined by the jury, i.e., (1) whether the plaintiff was hit by a bullet from the gun of the police officer Rodriguez, and (2) whether Rodriguez was negligent in the manner in which he discharged his gun. The questions were fairly presented, and the charge properly gave the issues to the jury. The verdict of the jury was supported by the evidence presented and, therefore, it was error to set aside the jury’s verdict, and, accordingly, the verdict is reinstated. Settle order on notice.
Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.